            Case 5:18-cv-01983-LCB Document 140 Filed 02/23/21 Page 1 of 2                 FILED
                                                                                  2021 Feb-23 PM 01:33
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                           NORTHEASTERN DIVISION

NUCLEAR DEVELOPMENT LLC,
Plaintiff,

       v.                                       No. 5:18-CV-01983-LCB

TENNESSEE VALLEY AUTHORITY,
Defendant.

                            NOTICE OF APPEARANCE

       Pursuant to Local Rule 83.1, Ibrahim M. Berro hereby gives notice of his

appearance as attorney of record for Defendant, Tennessee Valley Authority, in the

above captioned matter.

                                          Respectfully submitted,

                                          s/Ibrahim M. Berro
                                          David D. Ayliffe, (TN BPR 024297)
                                          Director, Litigation
                                          Ibrahim M. Berro, (TN BPR 036731)
                                          Jill E. McCook, (TN BPR 033813)
                                          Office of the General Counsel
                                          Tennessee Valley Authority
                                          400 West Summit Hill Drive
                                          Knoxville, Tennessee 37902-1401
                                          Telephone 865.632.3052
                                          imberro@tva.gov

                                         Attorneys for Tennessee Valley Authority
103885032




                                          1
       Case 5:18-cv-01983-LCB Document 140 Filed 02/23/21 Page 2 of 2




                         CERTIFICATE OF SERVICE

      I hereby certify that on February 23, 2021, a true and correct copy of the

foregoing document was filed electronically with the Clerk of Court using the

CM/ECF system, which will send electronic notification of such filing to all

counsel of record:

      Caine O’Rear, III
      HAND ARENDALL HARRISON SALE, LLC
      Post Office Box 123
      Mobile, Alabama 36601
      corear@handarendall.com

      Edward Shane Black
      HAND ARENDALL LLC
      102 South Jefferson Street
      Athens, Alabama 35611
      sblack@handarendall.com

      Larry David Blust
      HUGHES SOCOL PIERS RESNICK DYM, LTD.
      70 West Madison Street, Suite 4000
      Chicago, Illinois 60602
      lblust@hsplegal.com


                                        s/Ibrahim M. Berro
                                        Attorney for Tennessee Valley Authority




                                         2
